                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                  APR - 3 2019
                               Richmond Division

                                                                           CLt-RK, U S (^STRICT CnuRT
RONALD WEAREN,                                                                    RIChlMDNO, VA


      Plaintiff,

V.                                              Civil Action No.          3:19CV43

RAPPAHANNOCK REGIONAL JAIL, ^            al.,

      Defendants.


                              MEMORANDUM OPINION


      By Memorandum Order        entered on March            18,   2019,     the      Court

conditionally docketed this action filed by Ronald Wearen.

     On March 25, 2019, the United States Postal Service returned

the March 18, 2019 Memorandum Order marked, "RETURN TO SENDER" and

"NOT HERE."     Since that date, Wearen has not contacted the Court

to provide a current address.              Wearen's failure to contact the

Court and provide a current address indicates his lack of interest

in   prosecuting       this   action.       See       Fed.   R.    Civ.      P.     41(b).

Accordingly, the action will be dismissed without prejudice.

      The    Clerk    is   directed to    send    a    copy of     this     Memorandum

Opinion to Wearen.

                                                  /s/
        y.                              Robert E. Payne
Date:                                   Senior United States District Judge
Richmond, Virginia
